Mr. Justice Breese delivered the opinion of the Court: The plaintiff in error contends that the town of Keithsburg, ■while acting under the general incorporation law, had no authority either to take stock in a railroad company or to hold an election to vote on that question; that any subscription made by the town through its board of trustees, and the bonds issued for the same are void; that if the town had authority to hold an election for such purpose, the election, in this case, was fraudulent and void, because only á part of the legal voters -of the town were allowed to vote; that the bonds being void, •no act of recognition by the town, such as the payment of interest on them, would render them valid, nor could they be made -valid or legalized by any act of the legislature. However it may be as to the powers of the corporation of Keithsburg, under the act of 1849, it is perhaps, not important to inquire, as these bonds were issued under the act of 1857, to incorporate the town. It is under a special charter which authorized the president and trustees to subscribe for and take stock to an -amount not exceeding twenty thousand dollars, -and to issue'the bonds of the corporation in payment therefor, to run for a term not exceeding twenty years, to draw interest not exceeding ten per cent, per annum, payable semi-annually, and to do all things in relation thereto as natural persons. Sess. Laws, private acts, 1857, sec. 2, p. 868. There was no necessity to submit the question to the legal voters, as the act grants the power expressly to the president and trustees, the act having been accepted by the corporation as their charter. But if the subscription was made under the organization allowed by the general incorporation law of 1849, the seventeenth section of the act of 1857 legalizes and confirms it, p. 874. The subscription, therefore, was good if made under the act of 1857, as an original subscription under the second section, or as a subscription made under the act of 1849 confirmed, as it is, by the seventeenth section of the act of 1857. The bonds may be regarded as issued by the old corporation confirmed by the new act, or as a new issue under the second section of the act of 1857. That the legislature may authorize the municipal bodies to subscribe stock in railroads has been often recognized by this court. Johnson v. Stark County, 24 Ill. 75; Perkins et al. v. The President and Trustees, &c., id. 208. It is by no means a necessary element in these subscriptions that there should be a vote of the inhabitants of the town or city authorizing them. It is competent for the legislature to bestow the power directly on the corporation without any intermediary, as they did in this case. These bonds were not issued by the corporation organized under the act of 1849, but under the authority of the special charter of 1857, consequently, all question about the election, or the fairness of it, is foreign to the case. And so is the question raised as to the power of the legislature to confirm the subscription, if made under the act of 1849. ifo bonds were, in fact, issued until after the passage of the act of 1857. Whether, then, the bonds were issued in and by virtue of the second section of the act of 1857 or of the 17th section, we think the corporation is estopped from now setting up any irregularity in their issue, inasmuch as they have repeatedly recognized their validity by paying them out, levying taxes and paying the interest on them for a series of years. It is now too late to raise a question as to the regularity of their issue. The judgment must be affirmed. Judgment affirmed.